December 29, 2014
                                                                     /receIved^
                                                                         DEC 2 9 ZOU
                                                                     VTHIRDCOURTOF APPEALS/
                                                                     \    JEFFftErD.KYlE X

                                              Ciu/^hte. 13-M-QOfe.tt-Cv/

                                              MoW U.i,. ftN/J -Uu^ j\ffiJJy,v *\j*_ rfita^-Vf^ ki/Q .t
                      (vfyi&xSrv UhoLjfe> cmK (wiflalL -U&6 0^c<J/t dr CAM \^-
                                        j^3                      A: Pris*~^
                           \\*J2h&~
                                 7
l/vlt^A/,^                       U'tU-f^.j/diA CuHf fcT L^lvJ
 -flWr^c- (£-
Daa/a CftA TWftu£                motion toy^Afa iK^\Mguu.,
             tii^fOoo/y                                              aL
      AL                         i -Mqu •jir/XOi^f.^r fart o£ %*fe
^MfiJL^CoA CAgll-                o^iWs?       CA wi                            (WtK^-fokA fe
(uPlkA -k d\ or k»'*> (%tf

                                      to $^Y^ror/KA-         tots.




                          Z             Ls^£s^k^SMl±L-J
(B
-J



W
in
•vl